Citation Nr: 1723807	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a skin disability, other than onychomycosis, to include as due to tactical herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to August 1972 and from December 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Detroit, Michigan as the Veteran resides within the jurisdiction of such.

These matters were previously before the Board in November 2014, when they were remanded for further development.  They now return for appellate review.  

In a February 2015 statement, the Veteran appeared to link his headaches to sleep disturbances.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), also claimed as anxiety disorder and sleep disorder.  Thus, the Board has recharacterized entitlement to service connection for headaches, to include as secondary to the service-connected residuals of fractured right zygoma, more broadly as entitlement to service connection for headaches, to include as secondary to service-connected disability.  

Additionally, service connection for chronic onychomycosis of the bilateral feet was granted in an April 2010 rating decision, thus the Board has recharacterized the current claim for a skin disability, as entitlement to service connection for a skin disability, other than onchomycosis, to include as due to herbicide exposure.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file within Virtual VA.  

In November 2014, the Board noted that the issue of entitlement to service connection for a disability manifested by hair loss, to include as due to herbicide exposure, was raised by the Veteran at the April 2013 Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the record reflects the Appeal Management Center referred this issue to the AOJ via an August 2015 memorandum, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to service connection for headaches, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served within the territorial confines of the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to tactical herbicides.

2.  The evidence of record does not demonstrate that the Veteran had a diagnosis of chloracne, or other acneform disease consistent with chloracne and porphyria cutanea tarda, at any point during the period on appeal. 

3.  The evidence of record does not demonstrate that the Veteran's chronic skin disability, currently diagnosed as tinea cruris and corporis, manifested during active service, nor was it shown to be the result of any injury, disease, or event during active service, including as due to exposure to tactical herbicides.



CONCLUSION OF LAW

The criteria for service connection for a chronic skin disorder (other than onychomycosis), currently diagnosed as tinea cruris and corporis, to include as due to tactical herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As noted above, this claim was remanded by the Board in November 2014, in part, to obtain VA treatment records, from the Allen Park VA Medical Center (VAMC) from 1972 through 1996, when the facility relocated.  The Allen Park VAMC is currently known as the John D. Dingell VAMC and records from the John D. Dingell VAMC from 2009 through the present were also requested on remand.  Pursuant to the November 2014 Board remand, VA treatment records from 1972 to the present were requested in January 2015.  In January 2015, VA treatment records from the John D. Dingell VAMC dated from December 2009 to September 2014 were associated with the claims file.  In March 2015, additional records were obtained from the Allen Park VAMC.  Specifically, a November 1979 VA 10-10, Application for Medical Benefits and February 1980 VA Form 7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, were obtained and associated with the record; however, no other records were available.  As further attempts to obtain additional documents would serve no useful purpose, the Board finds there has been substantial compliance with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for a skin disorder (other than onychomycosis), claimed as chloracne, as the result of exposure to tactical herbicides during service in the Republic of Vietnam.  In his March 2011 notice of disagreement, the Veteran stated, in part, that he has rashes on his face, head, neck, hands, feet and groin that began during his military service.  In a July 2012 statement, the Veteran linked his skin condition to tactical herbicide exposure in Vietnam.  In the February 2015 skin disability benefits questionnaire, the Veteran reported a history of skin blisters rash on his buttocks and on the back of his legs since he left Vietnam, intermittently recurring, with a duration of three to five days.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303(a).

The Veteran's service records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during the Vietnam era.  Specifically, his Form DD-214 reflects service in the Republic of Vietnam from March 1970 to March 1971, and he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (referred to generally as "Agent Orange").  Certain diseases, including chloracne and other acneform disease consistent with chloracne, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to herbicide agents, like Agent Orange, even though there is no evidence of such disease during service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. §§ 1101, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  In this case, however, none of the Veteran's diagnosed skin conditions is an acneform disease.  Thus, presumptive service connection is not warranted.

Turning to the first element necessary to establish service connection on a direct incurrence basis, the existence of a present disability is established through the Veteran's medical treatment records, the December 2009 VA skin disease examination report, a May 2011 diabetes mellitus examination report and February 2015 VA skin diseases disability benefits questionnaire produced during the course of his appeal.  Private medical records dated during the pendency of the claim reflect diagnoses of onychomycosis, tinea cruris, tinea pedis and the existence of dry papules.  The December 2009 VA examiner diagnosed chronic onychomycosis of fingernails and toenails, tinea pedis, papules on the neck with an unknown etiology, and bilateral tinea cruris.  The May 2011 VA examiner diagnosed bilateral tinea pedis and onychomycosis involving the toenails of both feet.  

Pursuant to the November 2014 Board remand, a February 2015 VA skin diseases disability benefits questionnaire was obtained.  The February 2015 VA examiner noted hyperkeratotic fingernails of the left thumb and index finger and the right third finger.  The February 2015 examiner found the Veteran's bilateral first right and right third toenails were hyperkeratotic with subungual debris, and distal onychodystrophy of fingernails.  The February 2015 VA examiner noted a large patch of slightly dark superficial scaling with demarcated margins was seen involving the buttocks, upper thighs anteriorly and posterity, and inguinal folds.  The February 2015 VA examiner found no pustules, papules or blisters involving the skin on the face, retroauricular area suggestive of chloracne.  The February 2015 VA examiner noted a few scattered superficial slightly erythematous papules of the nape of the neck and no signs of acne keloidalis nuchae.  The February 2015 VA examiner endorsed diagnoses of tinea cruris and corporis and onychomycosis of the finger and toenails.  

As discussed above, the Veteran is presently service-connected for onychomycosis, thus further discussion of this disability is not warranted.  Additionally, as noted above, although private medical records diagnosed acne keloidalis nuchae, this was discussed by the February 2015 VA examiner; however, the February 2015 VA examiner did not endorse diagnosis related to such upon examination.  Moreover, the private medical records which reflect a diagnosis of acne keloidalis are dated from April 2008 to September 2008, which is not proximate to the claim for a skin disability, received by VA in July 2009.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  Furthermore, such was not endorsed as a diagnosis by the December 2009 or May 2011 examiners.  The February 2015 VA examiner also did not endorse a diagnosis of tinea pedis or note the existence of any papules.  Thus, the Board finds that Veteran's chronic skin disability, other than onychomycosis, is best characterized tinea cruris and corporis, as such was endorsed by the February 2015 VA examiner upon examination and after review of the record.  Therefore, current disabilities of tinea cruris and corporis have been demonstrated and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's current skin disability, diagnosed as tinea cruris and corporis are etiologically related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records during his first period of service reveal skin related complaints.  Specifically, a June 1971 service treatment record noted tinea pedis of both feet and a January 1972 service treatment record noted hives on the Veteran's lower arms, groin, buttocks and waist line.  An August 1972 service treatment record noted possible dermatitis both feet.  However, the Veteran's July 1972 Report of Medical Examination, conducted in conjunction with separation from his first period of service, noted a vaccination scar on the upper left arm (VSULA) and scar of the left hand, but found the Veteran's skin and lymphatic system was normal upon clinical examination.  Nevertheless, as noted above the Veteran served in the Republic of Vietnam during the Vietnam Era, which entitles him to the presumption of tactical herbicide exposure.  Thus, the Board finds the element of the incurrence of an in-service injury is met with regard to the Veteran's first period of service.  Additionally, an August 1983 service treatment record, during a period of active duty for training (ACDUTRA) noted a rash on the left arm that developed while in the field.  Finally, a July 1991 service treatment record, in conjunction with the Veteran's separation from his second period of service, found, in part, that the Veteran was considered physically qualified for separation from active duty and no defects had been noted which would disqualify him from the performance of his duties.

However, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current chronic skin disorder and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current chronic skin disorder is causally related to active service.  There is no clinical evidence that the Veteran sought treatment for a skin disability until many years after separation from service.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

Indeed, although a few additional records from the Allen Park VAMC were obtained pursuant to the November 2014 Board remand and additional VA treatment records from 1972 onwards were not obtained, as described above, a September 1972 post-service VA examination report was already of record.  The September 1972 examination report from the Allen Park VAMC noted that with respect to the Veteran's skin, including appendages, such was found to be clinically normal upon examination.  

With respect to private medical records, the first indication of a complaint related a skin problem was in an August 2001 private medical record which noted a complaint of a rash in groin area and contained a diagnosis tinea cruris.  Such was not reflected in prior private medical records as in a February 2001 record, which documented complaints of a cough and cold, or in a subsequent November 2001 record which noted left shoulder pain.  Thereafter, an April 2002 private medical record reflected a complaint of a rash on the buttocks and an August 2002 record reflected a complaint of red dots all over.  There are no other complaints related to a skin problem until a February 2006 record, in part, reflects a complaint of a rash and a July 2006 record reflects a complaint of a bump on the right leg.  An April 2007 record reflected a complaint of a rash on the right leg and April 2008 private medical record endorsed a diagnosis of tinea cruris, as noted by the February 2015 VA examiner.  

Other private medical records specific to the Veteran's feet include a December 2002 record, which is difficult to decipher due to the nature of the handwriting, but appears to provide a diagnosis of onychomycosis and related periungual issues and reported a duration of such of 5 to 6 years.  Subsequent handwritten medical records are dated until March 2007 and reflect similar problems.  Thereafter, in April 2007 the records are type written and an April 2007 treatment record noted localized periungual erythema present with no proximal extension and mild periungual soft tissue and diagnosed an ingrown nail medial side left hallux.  Subsequent private medical records dated in August 2007, September 2007, November 2007, December 2007, January 2008, March 2008, April 2008, May 2008 and July 2008 also endorsed diagnoses of ingrown toenails but did not endorse a diagnosis of any skin disability. 

Furthermore, service treatment records from the Veteran's reserve service are also of record.  Specifically, January 1975, June 1977, April 1980, April 1984, May 1986, April 1987, and June 1988 examination reports, while noting various scars, VSULA and moles, found the Veteran's skin was clinically normal upon examination.  In addition, in Reports of Medical History dated in January 1975, June 1977, May 1986, April 1987 and June 1988 the Veteran checked no with respect to a questions regarding the existence of any skin disease.  

Thus, as described above, there is no medical evidence of record that objectively demonstrates that the Veteran had complaints related to a skin disability until many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of a chronic skin disability is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The December 2009 VA examiner only provided a nexus opinion which addressed the Veteran's onychomycosis.  The May 2011 VA examiner provided an opinion with respect to onychomycosis and tinea pedis.  With respect to tinea pedis, the May 2011 VA examiner opined the Veteran's tinea pedis involving both feet was at least as likely as not related to fungal infections of the feet during active military service.  However, as the May 2011 VA examiner only provided a bare conclusion in support of the Veteran's claim, it lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Pursuant to the November 2014 Board remand, a February 2015 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The February 2015 VA examiner stated that based on the review of the records and current examination, the Veteran's tinea cruris and corporis diagnosed and treated in 2008 were not related to the his service.  The February 2015 VA examiner based such on a finding that the Allen VAMC post-service examination in 1972 was silent for a skin rash or the diagnosis of tinea cruris or corporis and the rest of the physical examination forms in the Veterans Benefits Management System (VBMS) mention that there is no history of skin disease.  

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current chronic skin disorder was incurred as a result of an event, injury, or disease during active service or onset during his active service.  Again, the Board emphasizes that the Veteran's July 1972 Report of Medical Examination, conducted in conjunction with his initial separation from service, found the Veteran's skin was clinically normal upon examination.  Additionally, nothing was noted in July 1991 service treatment records, provided in conjunction with his second period of separation from service.  

In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's chronic skin disability, currently diagnosed as tinea cruris and corporis, and his active service.  The Veteran has not provided any competent medical evidence to demonstrate his current chronic skin disability was caused by, or was a result of, his active service, to include as due to tactical herbicide exposure.  Indeed, the opinion of the February 2015 examiner provided in the skin diseases disability benefit questionnaire was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  Although the February 2015 VA examiner did not note the occurrence of tinea cruris 2001, but rather 2008, such is still many years after separation from service and consistent with the opinion overall.  The February 2015 VA examiner explained the reasons for her conclusions based on review of the record, and documented the Veteran's report of a history of skin blisters rash on his buttocks and on the back of his legs since he left Vietnam, intermittently recurring, with a duration of three to five days.  Thus, the February 2015 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In reviewing the Veteran's claim for a chronic skin disorder, the Board has reviewed the statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such as a history of skin blisters rash on the buttocks and on the back of his legs since he left Vietnam.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his current chronic skin disorder can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his current chronic skin disorder to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current skin disorder falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current skin disorder to his military service.  Jandreau, 492 F.3d 1372.  Moreover, the Board finds that the records generated prior to the Veteran's claim, such as the 1972 post-service VA examination and service examination reports spanning a period from 1972 to 1991, which found the Veteran's skin was clinically normal upon examination, are more credible than statements or testimony made by the Veteran several decades later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).   

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's chronic skin disability, currently diagnosed as tinea cruris and corporis, to his active service, including exposure to tactical herbicides.  The clinical records do not indicate that the Veteran's service was a possible cause of any current chronic skin disorder except as such documented the Veteran's own assertions.  The February 2015 skin diseases disability benefits questionnaire opinion opined that the Veteran's chronic skin disability, currently diagnosed as tinea cruris and corporis, was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for a chronic skin disability, currently diagnosed as tinea cruris and corporis, is denied. 


ORDER

Entitlement to service connection for a chronic skin disability, currently diagnosed as tinea cruris and corporis, is denied



REMAND

Pursuant to the duty to assist, another examination is warranted for the claim of entitlement to service connection for headaches, to include as secondary to service-connected disability.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  As noted above, the Veteran seeks service connection for a headache disability, to include as secondary to service-connected disability.  Pursuant to the November 2014 Board remand, a January 2015 VA medical opinion was obtained, as a September 2010 examination report and opinion addressing the claim was truncated and not of record in its entirety, although such has been subsequently associated with the record.  The January 2015 VA examiner, who also provided the September opinion, provided an identical opinion to the prior opinion.  Specifically, the Veteran's mild to moderate migraine headaches, since 1985-ish as per the Veteran, were independent of, and not aggravated by military service, or trauma to the right zygoma, in view of onset of these headaches in 1985-ish as per the Veteran and there was no documentation of post trauma recurring headaches in the service medical records that were provided for review for the examination.  However, this opinion does not account for the Veteran's July 2012 statement, in which he reported that he has always had headaches since his injury but he just lived with them and did not seek medical help until they were untreatable on his own.  Additionally, there is no nexus opinion of record which addresses the Veteran's headache disability as secondary to his service-connected PTSD, to include associated sleep impairment.  Thus, the Board finds that a VA examination to address the forgoing is warranted.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any chronic headache disability diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a. Whether it is at least as likely as not (50 percent probability or more) that any diagnosed headache disability, is proximately due to or the result of the Veteran's service-connected residuals of fractured right zygoma or service-connected PTSD, to include associated sleep impairment? 

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed headache disability is chronically aggravated by the Veteran's service-connected residuals of fractured right zygoma or service-connected PTSD, to include associated sleep impairment? 

c.  If it is found that any diagnosed headache disability is aggravated by a service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should consider the Veteran's lay statements of record, including in July 2012, in which he reported that he always had headaches since his injury but he just lived with them and did not seek medical help until they were untreatable on his own.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

Provide a complete rationale for any opinion provided.

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


